Citation Nr: 0409281	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-14 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from February 10, 1998?



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Phillip L. Krejci



INTRODUCTION

The veteran had active service from March 1967 to January 
1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1999 decision by the Roanoke, Virginia, Regional 
Office (RO).

On appeal the veteran has raised the issue of entitlement to 
service connection for drug and alcohol abuse secondary to 
post traumatic stress disorder.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.


FINDING OF FACT

The preponderance of the evidence is against finding that 
PTSD has been manifested by more than mild or transient 
symptoms at any time since February 10, 1998.


CONCLUSION OF LAW

Since February 10, 1998, the schedular criteria have not been 
met for an evaluation greater than 10 percent for PTSD.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1999 RO decision granted service connection for PTSD 
and assigned a 10 percent evaluation effective from February 
10, 1998.  The veteran appealed.

In this case, the Board is not concerned with service 
connection, as that has already been established; it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When there is a 
question as to which of two evaluations should be assigned, 
the higher evaluation is assigned if the disability picture 
more nearly approximates the criteria for that evaluation; 
otherwise, the lower evaluation is assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  The extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).  Finally, the 
evaluation assigned a psychiatric disorder depends on the 
occupational and social impairment actually caused by 
psychiatric symptoms.  38 C.F.R. § 4.130.

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (PTSD), a 30 percent evaluation is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and with intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspicion, panic attacks (weekly 
or less often), chronic sleep impairment, and mild memory 
loss (forgetting names, directions, recent events).  A 10 
percent evaluation is warranted if continuous medication is 
required to control symptoms, or for occupational or social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks but 
only during periods of significant stress.

At a July 1999 VA psychiatric examination, the veteran 
reported combat-related nightmares, insomnia, hypervigilance, 
exaggerated startle response, flashbacks triggered by certain 
smells such as Vietnamese cooking, avoidance of movies 
related to Vietnam, discomfort in crowds, rages accompanied 
by destructive behavior, amnesia for portions of his Vietnam 
service and, since giving up drugs and alcohol eight months 
earlier, decreased contact with others.  He had been admitted 
to VA detoxification programs seven times between December 
1997 and December 1998.  Thereafter, he remained sober until 
he was admitted to the VA homeless program in February 1999 
from which he was discharged in June.  He had not had 
psychiatric treatment outside the detoxification programs 
except for some minimal treatment in the homeless program.  
He was married from 1965 to 1971 and again from 1977 to 1983, 
and had a child by each wife with whom he had had little 
contact.  

On examination, speech and motor behavior were normal, affect 
was euthymic, and there was no evidence of psychoses, panic, 
obsessions or compulsions.  There was some cognitive 
impairment.  The Axis I diagnoses were PTSD, alcohol 
dependence in early remission, and polysubstance dependence 
in early remission; the Axis III diagnoses were hepatitis C 
positive, status post neurosurgery for cerebral aneurysm, and 
mild cognitive impairment probably due to alcoholism and 
neurosurgery.  The global assessment of functioning score 
(GAF) was 51.

In his June 2000 Substantive Appeal, the veteran asserted 
that he was totally disabled and had not worked for more than 
a year.  He said that, in addition to his PTSD, he had 
sustained a brain hemorrhage, had headaches and depression, 
and his upper extremities were numb.  He reported living in 
the domiciliary at Coatesville and was undergoing psychiatric 
treatment while waiting for a bed in the inpatient PTSD 
treatment program.

In a statement accompanying his Substantive Appeal, the 
veteran contended that his PTSD was worsening.  He said he 
had difficulty concentrating, nightmares and "intrusive 
thoughts" about Vietnam, and that it was difficult for him 
to maintain any kind of regular employment.  He said he was a 
patient at the Coatesville VA Medical Center.

The RO obtained records from the Martinsburg VA Medical 
Center dating from February 2000.  These records reflected a 
history of numerous admissions for alcohol detoxification.  
Diagnoses recorded in these records were alcohol abuse, acute 
alcohol intoxication, alcohol dependence, polydrug 
dependence, mood disorder due to alcohol abuse, personality 
pathology, borderline personality disorder, personality 
disorder not otherwise specified with borderline and 
antisocial traits, and personality disorder as a component of 
organic brain syndrome due to alcoholism, drug abuse, and 
cerebral aneurysm.  By March 2000, records began to reflect 
the view of hospital staff that the veteran was manipulative, 
had no place to live, and was using the VA hospital as a 
"flop house."  GAF scores during this period ranged from 30 
to 60.  Conspicuous in their absence from these records are 
diagnoses of PTSD and references to symptomatology thereof.

April 2000 records from Coatesville VA Medical Center 
identified the veteran's problems as alcoholism, poor 
employment history due to alcoholism, homelessness due to 
alcoholism, lack of a support system, and dishonesty.  He was 
not taking medication for a psychiatric disorder.  He sought 
admission to the PTSD program, but the program director noted 
that he had not been referred to the program by Martinsburg, 
that he had multiple diagnoses of borderline personality 
disorder, that he had threatened staff at Martinsburg, and 
that he was manipulative, and he was not admitted to the PTSD 
program.  He then sought admission to the substance abuse 
treatment unit, but was only admitted to the day treatment 
program and was required to live at a local shelter.

In January 2001, the veteran was admitted, from a Salvation 
Army shelter, to a 28-day inpatient substance abuse treatment 
program at the Salem VA Medical Center.  Diagnoses on 
admission included alcohol dependence and history of PTSD.  
While hospitalized, the veteran underwent a psychological 
consultation, and the examiner said that the veteran reported 
flashbacks to his Vietnam experience "although[,] from the 
balance of his account[,] his PTSD seems to be largely 
residual."  Staff learned that the veteran was a trained and 
certified nursing assistant, and his employment in that field 
was seen as a viable option.  The veteran was discharged in 
February 2001 upon completion of the program, and Axis I 
diagnoses on the discharge summary included alcohol 
dependence and history of PTSD.

In March 2001, the veteran sustained multiple injuries, one 
of the most significant being a right leg fracture, when he 
was hit by a car.  He was hospitalized for two weeks at 
Suburban Hospital, Bethesda, and records from that 
hospitalization, including nurses' notes, fail to disclose 
symptoms or treatment for PTSD.  From May to July 2001, he 
was hospitalized for physical therapy at the Martinsburg VA 
Medical Center.  Diagnoses on the discharge summary include 
PTSD, but hospital records do not disclose symptoms or 
treatment for PTSD.

In this case, the claim file is replete with records 
reflecting intensive treatment for alcohol and drug abuse.  
The veteran contends that his symptoms of PTSD have worsened, 
but there is no objective evidence in this record-and there 
should be objective evidence in view of the extensive 
inpatient treatment-of PTSD or any symptomatology 
attributable thereto.  In short, the record does not show 
that PTSD causes a depressed mood, anxiety, suspicion, panic 
attacks, chronic sleep impairment, and mild memory loss.  As 
such, any impairment due to PTSD is not more than mild or 
transient, and the benefit sought on appeal must be denied. 

This decision was made in contemplation of the Veterans 
Claims Assistance Act of 2000 (VCAA) which prescribes VA 
duties to advise a claimant of the evidence needed to 
substantiate a claim and to help a claimant obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  The July 1999 RO decision and 
the April 2000 Statement of the Case set out the evidence 
needed to substantiate a claim for an evaluation greater than 
10 percent for PTSD.  In a July 2003 letter, the RO explained 
the VCAA.  The claim file includes all of the medical 
evidence identified by the veteran, and it has not been made 
to appear that other relevant evidence exists.  Indeed, in 
July 2003 the representative reported that no additional 
evidence was available.  In view of the foregoing, the Board 
finds that VA has complied with the requirements of the VCAA.

Notice required by VCAA was issued commensurate with and 
after the July 1999 RO decision.  The VCAA notice should 
precede the initial RO decision.  See 38 U.S.C.A. § 5103.  
However, in this case, the veteran was informed of the nature 
of the evidence needed to substantiate his claim, given ample 
opportunity to submit additional evidence, and the RO 
obtained all evidence that he identified.  Further, given the 
fact that the VCAA became law after the July 1999 rating 
decision at issue, it would have been impossible for VA to 
have issued a VCAA compliant notice prior to the rating 
decision in question.  Thus, the Board finds any error in the 
timeliness of VCAA notice to be harmless.  Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (1992) (error that would not 
change the resolution of appellant's claim is harmless).

In reaching this decision the Board acknowledges the 
veteran's September 2002 report of increased PTSD symptoms.  
A check with the Veterans Health Information System and 
Technology Architecture program, however, revealed no 
inpatient or outpatient treatment for PTSD between October 
2001 and January 2003.  Hence, in the absence of some 
competent evidence of increased pathology the Board finds no 
basis to order yet another examination.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

An evaluation greater than 10 percent for PTSD is denied.




____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



